If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


GERALD MILLEN and CUSTOM BUILD                                      UNPUBLISHED
PROPERTIES, LLC, doing business as                                  September 22, 2022
GREENHOUSE OF WALLED LAKE,

               Plaintiffs-Appellants,

v                                                                   No. 357290
                                                                    Oakland Circuit Court
AARON BIRDSEYE, STEVEN ATWELL, and                                  LC No. 2019-178743-NZ
ROBERT MANNA,

               Defendants-Appellees.


Before: RONAYNE KRAUSE, P.J., and JANSEN and SWARTZLE, JJ.

PER CURIAM.

        Plaintiffs, Gerald Millen and Custom Built Properties, LLC, doing business as Greenhouse
of Walled Lake, appeal as of right the trial court’s opinion and order granting summary disposition
in favor of defendants Aaron Birdseye, Steven Atwell, and Robert Manna, thereby dismissing
plaintiffs’ claims of defamation, intentional infliction of emotional distress, and tortious
interference with a contractual relationship. We affirm.

        This case arises from postings on the Facebook page “Walled Lake Fax,” which Birdseye
created and maintained to chronicle what he perceived to be corruption in the city of Walled Lake
regarding the distribution of business licenses for recreational marijuana provision centers.
Plaintiffs were granted a business license to operate a recreational marijuana provisioning center
in Walled Lake. BDS Medical Growers (“BDS”), a company owned by defendants Atwell and
Manna, was denied a license. Plaintiffs were frequent targets of Birdseye’s posts, along with
Walled Lake City Council members, the mayor, and the city manager. Plaintiffs filed a complaint
alleging defamation, intentional infliction of emotional distress, and tortious interference with a
contractual relationship. The trial court granted defendants’ motions for summary disposition
under MCR 2.116(C)(10), dismissing plaintiffs’ claims.

      This Court reviews de novo a trial court’s ruling on a motion for summary disposition.
Anzaldua v Neogen Corp, 292 Mich App 626, 629; 808 NW2d 804 (2011). “A motion under MCR



                                                -1-
2.116(C)(10) tests the factual support for a claim and should be granted when there is no genuine
issue of material fact and the moving party is entitled to judgment as a matter of law.” Id. at 630.
“The nonmoving party may not rest on the allegations in the pleadings, but must set forth, through
documentary evidence, specific facts demonstrating a genuine issue for trial.” Id.

        Preliminarily, defendants argue that plaintiffs failed to include all the reasons for which the
trial court granted summary disposition in their statement of questions involved, and therefore,
have waived any appeal of the unaddressed issues. The trial court ruled that defendants were
entitled to summary disposition for the reasons set forth in their briefs. The court also stated that
plaintiffs failed to provide any admissible evidence in support of their claims for economic
damages, and that plaintiffs failed to show that any of the alleged defamatory statements amounted
to more than opinion. The court also stated that the forum in which the comments were posted
made it more likely that the comments were opinions that were not provable as fact.

         The reasons set forth in Manna’s and Atwell’s motions for summary disposition were that:
(1) no evidence established that Manna or Atwell made or published the statements that were the
subject of the complaint; (2) no evidence established that Manna or Atwell procured or assisted
Birdseye in publishing the statements; and (3) there was no question of fact that Atwell, Manna,
or BDS were vicariously liable for the statements made by Birdseye. Alternatively, Manna and
Atwell argued that plaintiffs’ claims must fail because the alleged statements were not actionable
defamation, the conduct alleged in the complaint was insufficient to state a claim for intentional
infliction of emotional distress, and no record evidence supported causation of damages in support
of plaintiffs’ claim of tortious interference. The reasons set forth in Birdseye’s motion for
summary disposition were that the alleged statements were not actionable defamation because they
were opinion or rhetorical hyperbole, and Millen was a limited-purpose public figure and plaintiffs
failed to show that the alleged statements were made with actual malice. Birdseye also argued that
plaintiffs failed to present any evidence to establish their remaining claims.

        In their brief on appeal, plaintiffs’ statement of questions presented only raises issues
involving damages and whether the trial court erred by finding that the comments at issue were
not defamatory because they were opinion and the comments were published on social media.
MCR 7.212(C)(5) requires that an appellant’s brief contain “[a] statement of questions involved,
stating concisely and without repetition the questions involved in the appeal[,]” and ”[e]ach
question must be expressed and numbered separately . . . .” An issue not contained in the statement
of questions presented may be considered waived on appeal. English v Blue Cross Blue Shield of
Mich, 263 Mich App 449, 459; 688 NW2d 523 (2004). We agree that plaintiffs’ statement of the
questions involved do not address the entirety of the reasons why the trial court granted defendants’
motions for summary disposition. Nevertheless, because plaintiffs discuss and cite authority in
support of their arguments, and defendants likewise address them, we too will address plaintiffs’
arguments. The Cadle Co v City of Kentwood, 285 Mich App 240, 258; 776 NW2d 145 (2009).

        In considering plaintiffs’ arguments, however, we will not consider events that occurred
after plaintiffs filed their complaint. After the complaint was filed, Birdseye’s animosity toward
plaintiffs significantly increased. Birdseye created another Facebook page, “Westland Fax,” and
called into a Westland city council meeting to comment negatively on plaintiff’s application for a
business license in the city of Westland. Birdseye also posted a picture of Millen’s minor child on
Facebook and called 911 to report a domestic violence incident at Millen’s personal residence.


                                                 -2-
Millen requested and was granted a personal protection order against Birdseye. However,
plaintiffs did not file a motion to supplement their pleadings to add these events, nor did plaintiffs
argue at the summary disposition stage, or on appeal, that they should be allowed to supplement
their pleadings. MCR 2.118(E) provides:

               On motion of a party the court may, on reasonable notice and on just terms,
       permit the party to serve a supplemental pleading to state transactions or events that
       have happened since the date of the pleading sought to be supplemented, whether
       or not the original pleading is defective in its statement of a claim for relief or a
       defense. . . .

Because plaintiffs did not supplement their pleadings under MCR 2.118(E), any events that
occurred after plaintiffs filed their complaint are not properly before this Court.

        Turning to the substantive merits of plaintiffs’ claims, we conclude that the trial court
properly granted defendants’ motions for summary disposition on plaintiffs’ claims for
defamation, intentional infliction of emotional distress, and tortious interference with a contractual
relationship.

        “A plaintiff claiming defamation must plead a defamation claim with specificity by
identifying the exact language that the plaintiff alleges to be defamatory.” Thomas M Cooley Law
Sch v Doe 1, 300 Mich App 245, 262; 833 NW2d 331 (2013). A communication is defamatory if
it tends to lower an individual’s reputation in the community or deters others from associating or
dealing with that individual. TM v MZ, 326 Mich App 227, 240-241; 926 NW2d 900 (2018).
“However, not all defamatory statements are actionable.” Ireland v Edwards, 230 Mich App 607,
614; 584 NW2d 632 (1998). “If a statement cannot be reasonably interpreted as stating actual
facts about the plaintiff, it is protected by the First Amendment.” Id. A defamatory statement
“must assert facts that are provable as false.” TM, 326 Mich App at 241 (quotation marks and
citation omitted). “The context and forum in which statements appear also affect whether a
reasonable reader would interpret the statements as asserting provable facts, and this Court has
recognized that Internet message boards and similar communication platforms are generally
regarded as containing statements of pure opinion rather than statements or implications of actual,
provable fact.” Sarkar v Doe, 318 Mich App 156, 179; 897 NW2d 207 (2016) (quotation marks
and citations omitted).

       A plaintiff can establish a defamation claim by showing the following elements:

       (1) a false and defamatory statement concerning the plaintiff, (2) an unprivileged
       communication to a third party, (3) fault amounting at least to negligence on the
       part of the publisher, and (4) either actionability of the statement irrespective of
       special harm (defamation per se) or the existence of special harm caused by
       publication. [Reighard v ESPN, Inc, ___ Mich App ___, ___; ___ NW2d ___
       (2022) (Docket No. 355053); slip op at 5 (quotation marks and citation omitted).]

       Plaintiffs’ complaint contained the following list of alleged defamatory statements:

               a.      The Greenhouse of Walled Lake has poor quality products.



                                                 -3-
               b.      The Greenhouse of Walled Lake has outrageous prices.

               c.      The Greenhouse of Walled Lake cannot get product to sell.

               d.      The Greenhouse of Walled Lake never has flower.

               e.      The Greenhouse of Walled Lake sells contaminated product.

               f.      Jerry Millen can’t hold a job in an industry for an extended amount
       of time.

              g.      Jerry Millen makes a name for himself at every job by harassing and
       intimidating people.

               h.      Jerry Millen has zero morals or ethics.

               i.      Jerry Millen lies and smears the reputation of individuals.

               j.      Jerry Millen filed false police reports.

            k.       Jerry Millen is working with Walled Lake’s City Council to
       monopolize the market.

               l.      Jerry Millen harasses people.

               m.      Jerry Millen has a small penis, just ask Casey and Christy Ambrose.

             n.        Jerry Millen has paid out thousands in bribes to Walled Lake’s City
       Council.

               o.      Jerry Millen brags about having law enforcement in his pocket.

               p.      Jerry Millen is using reefer madness scare tactics.

               q.      Jerry Millen doesn’t care about his patience [sic: patients].

        In support of their complaint, plaintiffs attached copies of the actual postings from the
“Walled Lake Fax” Facebook page. Comparing the list of defamatory statements alleged in the
complaint to the actual statements contained in the attached exhibits, it is clear that plaintiffs’
allegations are only generalized statements or summaries of the actual statements contained in the
exhibits. Plaintiffs failed to identify the exact language reflected in the exhibits, contrary to the
requirement that a plaintiff claiming defamation must identify “the exact language that the plaintiff
alleges to be defamatory.” Thomas M Cooley Law Sch, 300 Mich App at 262. Because defendants
moved for summary disposition under MCR 2.116(C)(10), plaintiffs could not rest on the
allegations in the pleadings, but were required to set forth, through documentary evidence, specific
facts demonstrating a genuine issue of fact for trial. Anzaldua, 292 Mich App at 630. In Sarkar,
318 Mich App at 185 n 15, this Court noted “that Michigan law requires a plaintiff to specifically
identify every statement that he or she claims is capable of defamatory meaning.” This Court went
on to explain that quoting certain words, phrases, or providing citations to various webpages is


                                                 -4-
insufficient. Id. In this case, plaintiffs’ complaint listed only generalized summaries of the
statements they claimed were defamatory, and they left it up to the trial court to review the pages
of their exhibits to match the alleged defamatory comments with the actual posts that support those
claims. “It is not sufficient for a party simply to announce a position or assert an error and then
leave it up to this Court to discover and rationalize the basis for his claims, or unravel and elaborate
for him his arguments, and then search for authority either to sustain or reject his position.” Dep’t
of Environmental Quality v Sancrant, 337 Mich App 696, 718; 976 NW2d 874 (2021) (quotation
marks and citation omitted). But as in Sarkar, several of the alleged defamatory statements are
easily discerned from the attached exhibits to permit this Court to review. Sarkar, 318 Mich App
at 185.

         A review of the submitted exhibits reveals that plaintiffs’ alleged defamatory statements
listed in ¶ 9a, b, g, l and ¶ 10 were actually written in the following form:

       YOU LIKE WINNING FREE STUFF??

       Do Walled Lake a favor and review Greenhouse Walled

       Lake to let others know who they SHOULD NOT be giving

       their money to!

       Share a story of a time that you or someone you know

       was harassed or intimidated by #JerryMillen or his team.

       You can also leave a review on the poor quality of their

       products, and the outrageous prices.

       Screenshot your review and send it to us in a message

       OR post it in the comments below with the

       #boycottgreenhouse hashtag.

       A winner will be selected on Monday, the 25th and will

       receive AN AMAZON GIFT CARD!

These statements differ greatly from the statements alleged in the complaint and are written in a
form that are not provable as false. Ireland, 230 Mich App at 617. Indeed, these are not actually
statements of fact, but a solicitation for others to make statements.

        The alleged defamatory statement that “Jerry Millen doesn’t care about his patience [sic:
patients]” is found in the attached exhibit. This statement resembles the statements made by the
defendant in Ireland, id. at 617, regarding the plaintiff’s fitness as a mother. This Court held that
“[t]he question whether someone is a ‘fit mother’ . . . is necessarily subjective [and] . . . not



                                                  -5-
actionable.” Id. Similarly, the question whether someone cares is not an objectively verifiable
statement; it is a subjective assertion that is not actionable.

        The alleged defamatory statement that “Jerry Millen brags about having law enforcement
in his pocket” is similar to a statement found in the attachment to the complaint. Birdseye posted
a lengthy statement regarding Walled Lake’s denial of BDS’s application for a business license
and what Birdseye concluded was corruption among the city manager and a city council member.
In response to this statement, one of “Walled Lake Fax’s” followers asked, “Is law enforcement
investigating the corruption?” Birdseye responded, “we have heard that they are . . .but any local
law enforcement seems to be in their pocket. Jerry Millen even brags to people in the industry
about it.” The statement about city corruption does not mention plaintiffs. It was an explanation
of BDS’s application process and requests that were allegedly made to Atwell by a city council
member and the city manager in exchange for BDS being granted a business license. The
implication of Birdseye’s response was that the city council member and the city manager had
“law enforcement in their pocket.” Therefore, Millen bragged that the city officials had “law
enforcement in their pocket,” not that Millen had “law enforcement in his pocket.” This statement
is similar to the word “blackmail” as it was used against the plaintiff in Greenbelt Coop Publishing
Ass’n v Bresler, 398 US 6; 90 S Ct 1537; 26 L Ed 2d 6 (1970), as rhetorical hyperbole, “a vigorous
epithet used by those who considered [the developer’s] negotiating position extremely
unreasonable.” Ireland, 230 Mich App at 618, quoting Greenbelt Coop Publishing Ass’n, 398 US
at 13-14 (quotation marks omitted). Similarly, Birdseye was expressing frustration at what he
viewed as the city council’s unfair and corrupt decision-making process regarding which
applicants would receive the business licenses to operate marijuana provisioning centers in Walled
Lake.

       Plaintiffs have not presented any evidence that the remaining statements were actually
made or posted by Birdseye. Moreover, many of these remaining statements, even if plaintiffs
provided the proper specificity and evidence, are rhetorical hyperbole, such as Greenhouse never
has product, Millen has zero morals or ethics, cannot hold a job, has a small penis, lies and smears
individuals’ reputations, and is working with the city council to monopolize the market. Ireland,
230 Mich App at 618.

        The statements regarding contaminated product and Jerry Millen filing false police reports
are statements provable as false. TM, 326 Mich App at 241. However, plaintiffs did not present
evidence to establish that these comments were actually posted on “Walled Lake Fax.”

     For all of these reasons, the trial court did not err by granting defendants’ motions for
summary disposition of plaintiffs’ defamation claim.

        Moreover, defendants Atwell and Manna were also entitled to summary disposition
because plaintiffs never presented any evidence to establish that they were in any way involved
with “Walled Lake Fax.” Plaintiffs presented Millen’s affidavit in which he stated that “I have
personally and directly heard from multiple members of Walled Lake’s government that Mr.
Atwell has stated that he is out to destroy my business.” These alleged statements by city officials
are hearsay and Millen did not even identify the declarants of these alleged statements. Demanding
that evidence be substantively admissible is consistent with MCR 2.116(G)(4), which requires that
an adverse party “set forth specific facts showing that there is a genuine issue for trial.” “By


                                                -6-
presenting inadmissible hearsay evidence, a nonmoving party is actually promising to create an
issue for trial where the promise is incapable of being fulfilled. The nonmovant is not showing
that a genuine issue exists. Permitting inadmissible evidence to suffice in opposing summary
disposition would require less than the pre-1985 court rule and create illusory fact issues.” Maiden
v Rozwood, 461 Mich 109, 123 n 5; 597 NW2d 817 (1999). Plaintiffs’ proffered evidence
constitutes only a mere possibility that Manna and Atwell were directly responsible for the
comments made on “Walled Lake Fax” that led to plaintiffs filing their complaint. Such evidence
is insufficient to raise a material question of fact to overcome Manna’s and Atwell’s motions for
summary disposition. See Karbel v Comerica Bank, 247 Mich App 90, 107; 635 NW2d 69 (2001).
The trial court properly granted summary disposition in favor of defendants Atwell and Manna.

         “To establish a claim of intentional infliction of emotional distress, a plaintiff must prove
the following elements: (1) extreme and outrageous conduct, (2) intent or recklessness, (3)
causation, and (4) severe emotional distress.” Hayley v Allstate Ins Co, 262 Mich App 571, 577;
686 NW2d 273 (2004) (quotation marks and citation omitted). “Liability attaches only when a
plaintiff can demonstrate that the defendant’s conduct is so outrageous in character, and so extreme
in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious and
utterly intolerable in a civilized community.” Lewis v LeGrow, 258 Mich App 175, 196; 670
NW2d 675 (2003) (quotation marks and citation omitted). “Liability does not extend to mere
insults, indignities, threats, annoyances, petty oppressions, or other trivialities.” Doe v Mills, 212
Mich App 73, 91; 536 NW2d 824 (1995). The test is whether “the recitation of the facts to an
average member of the community would arouse his resentment against the actor, and lead him to
exclaim, ‘Outrageous!’ ” Roberts v Auto-Owners Ins Co, 422 Mich 594, 603; 374 NW2d 905
(1985) (quotation marks and citation omitted).

        In Ireland, 230 Mich App at 617-624, this Court dismissed the plaintiff’s defamation claim
because some of the claimed statements were not actionable because they were subjective or
amounted to rhetorical hyperbole, and other statements, while defamatory, were not made with
actual malice. Because the plaintiff’s claim of intentional infliction of emotional distress relied on
the same statements as her defamation claim, this Court held that the First Amendment limitations
that applied to the defamation claim also applied to the intentional-infliction-of-emotional-distress
claim. Id. at 624. Because the plaintiff could not overcome the First Amendment limitations
regarding these statements, this Court ruled that summary disposition was properly granted as to
both claims. Id. at 624-625.

        Because plaintiffs’ claim for intentional infliction of emotional distress also relies on
alleged defamatory statements that could not overcome First Amendment limitations, the trial
court also properly granted summary disposition of plaintiffs’ intentional-infliction-of-emotional-
distress claim.

        Lastly, the trial court properly granted defendants’ motions for summary disposition with
respect to plaintiffs’ claim for tortious interference with a contractual relationship.

       In Mino v Clio Sch Dist, 255 Mich App 60, 78; 661 NW2d 586 (2003), this Court explained:

              The elements of tortious interference with a business relationship are the
       existence of a valid business relationship or expectancy, knowledge of the


                                                 -7-
       relationship or expectancy on the part of the defendant, an intentional interference
       by the defendant inducing or causing a breach or termination of the relationship or
       expectancy, and resultant damage to the plaintiff. To establish that a lawful act was
       done with malice and without justification, the plaintiff must demonstrate, with
       specificity, affirmative acts by the defendant that corroborate the improper motive
       of the interference. Where the defendant’s actions were motivated by legitimate
       business reasons, its actions would not constitute improper motive or interference.
       [Quotation marks and citation omitted.]

       Plaintiffs argue that they had a business expectancy that Walled Lake would issue them a
business license to sell recreational marijuana.

       Walled Lake Code § 18-413 provides:

                In the event any limitations established under this article prevent the
       department from issuing a state license to all applicants who meet the approval
       requirements under the Act, the city shall decide among competing applicants by a
       competitive process intended to select applicants who are best suited to operate in
       compliance with the Act within the city. In the event the city, the department or a
       court of competent jurisdiction determines the provisions of this article fail to meet
       the competitive process requirements under section 9 of the Act, the city council
       shall forthwith adopt a resolution or ordinance establishing a competitive process
       that satisfies the requirements of the Act.

This ordinance gives the city discretion to choose applicants by a competitive process in which
applicants who are “best suited” to operate in Walled Lake are granted a license. “[W]hen the
ultimate decision to enter into a business relationship is, by statute, a highly discretionary decision,
a plaintiff cannot establish that its business expectancy reflected a reasonable likelihood or
possibility and not merely wishful thinking.” Cedroni Ass’n, Inc v Tomlinson, Harburn Assoc,
Architects & Planners, Inc, 492 Mich 40, 47; 821 NW2d 1 (2012) (quotation marks, citation, and
brackets omitted). Thus, plaintiffs were unable to establish a valid business expectancy in order
to prove their claim for tortious interference with a contractual relationship. Id.

       Because plaintiffs failed to present sufficient evidence to survive summary disposition
under MCR 2.116(C)(10) on all of their claims, it is unnecessary to address whether plaintiffs
presented evidence to support their requested damages. We note, however, that the trial court
properly found that plaintiffs failed to provide any admissible evidence in support of their claims
for economic damages, which plaintiffs asserted totaled $10 million. With respect to plaintiffs’
claim that defendants’ actions caused them to lose customers due to state investigations of
corruption, plaintiffs failed to produce any evidence to support this claim. Whitt’s deposition
testimony that the city delayed issuing a license for several months did not establish lost profits,
which must be proven with a reasonable degree of certainty to be recoverable, rather than being
based on mere conjecture or speculation. Body Rustproofing, Inc v Mich Bell Tel Co, 149 Mich




                                                  -8-
App 385, 390; 385 NW2d 797 (1986).1 Because plaintiffs failed to establish defamation per se or
intentional infliction of emotional distress, the trial court did not need to reach a decision on
damages, economic or noneconomic, but nevertheless, the court properly granted defendants
summary disposition.

       Affirmed.

                                                           /s/ Amy Ronayne Krause
                                                           /s/ Kathleen Jansen
                                                           /s/ Brock A. Swartzle




1
  “Although cases decided before November 1, 1990, are not binding precedent, MCR 7.215(J)(1),
they nevertheless can be considered persuasive authority[.]” In re Stillwell Trust, 299 Mich App
289, 299 n 1; 829 NW2d 353 (2012).


                                               -9-